Citation Nr: 0335115	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  95-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a low back 
disorder.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
November 1980 and from January 1988 to January 1992.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from April 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, in pertinent part denying the appealed claims.  
Regarding the claim of entitlement to service connection for 
a chronic acquired psychiatric disability, the veteran 
submitted a notice of disagreement in April 1995, the RO 
issued a statement of the case in May 1995, and the veteran 
perfected his appeal with submission of a VA Form 9 in May 
1995.  The veteran expressed disagreement with denials of 
service connection for a cervical spine disorder and a low 
back disorder in a VA Form 9 submitted in June 1995.  The RO 
issued a statement of the case addressing those two claims in 
May 2000.  The veteran then perfected his appeal as to the 
two claims by a VA Form 9 submitted in May 2000.  

In July 1997, the veteran provided testimony at the RO before 
a traveling member of the Board of Veterans' Appeals (Board).  
A transcript of the hearing is contained in the claims 
folder.

In the submitted May 2000 VA Form 9, the veteran requested 
reopening of his claim for service connection for seminoma of 
the right testis.  This claim was denied most recently by the 
Board in a February 1998 decision.  The request to reopen is 
referred to the RO for appropriate action.  




REMAND

There has been a change in the law during the pendency of the 
veteran's appeal.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefined the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Accordingly, 
the veteran must be afforded notice of provisions of the VCAA 
as applied to his claims.  

In April 2003 the Board prepared a letter to the veteran 
informing him of the provisions of the VCAA as applicable to 
his claim for service connection for an acquired psychiatric 
disorder.  This was in keeping with Board development as 
authorized pursuant to provisions of 38 C.F.R. § 19.9(a)(2) 
(2002).  However, the case has not subsequently been reviewed 
by the RO.  This is significant given the fact that on May 1, 
2003, the provisions of 38 C.F.R. § 19.9(a)(2) were 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, further development is in order.

Additional development also must include notification of the 
provisions of the VCAA as applicable to the veteran's claims 
of entitlement to service connection for a cervical spine 
disorder and a low back disorder.  

The veteran must also be afforded specific notice of the 
evidence that has been obtained by VA and specific notice of 
the evidence which he needs to obtain in furtherance of his 
claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Upon VA psychiatric examination in January 1999, the examiner 
diagnosed paranoid schizophrenia.  The veteran then reported 
that he began experiencing psychotic symptoms in the mid-
1980's, while his was in the Reserves between his two periods 
of active service.  He added that he had been seeing a 
psychiatrist at Kaiser, with antipsychotic medication 
treatment, just prior to re-enlisting for his second active 
duty period.  He reported that auditory hallucinations as 
well as depression caused him to fail in his marriage as well 
as in his military career.  The examiner assessed that the 
veteran's symptoms of schizophrenia began while he was in the 
Army Reserve and continued during his second period of active 
service.  

There is no medical opinion of record addressing whether 
there was aggravation of the veteran's schizophrenia during 
his second period of service.  Additionally, there is no 
contemporaneous medical diagnosis of schizophrenia or medical 
findings of psychotic symptoms during either his first or his 
second periods of active duty service, or during the period 
between November 1980 and January 1988, between those periods 
of active duty - to establish clearly that the veteran had 
schizophrenia during any of those periods.  The veteran's 
service enlistment examination report for his second period 
of service, dated in December 1987, indicates that the 
veteran was then psychiatrically normal.  

Service connection based on aggravation of a pre-existing 
disability is the subject of a complex body of VA law.  That 
law is accordingly addressed to a significant degree here.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  
This is known as the "presumption of soundness".  Thus, to 
adjudicate the current claim a VA examination and medical 
opinion must be obtained addressing existence of a 
psychiatric disorder prior to the veteran's second period of 
active service and also addressing aggravation in that second 
period of service, addressing, to the extent possible, the 
"clear and unmistakable" evidentiary standard contained in 
38 U.S.C.A. § 1111 (West 2002).  As recently explicated by 
the VA General Counsel, if the presumption of sound condition 
applies, then the presumption of sound condition upon entry 
into service is not overcome unless clear and unmistakable 
evidence is presented both that the condition existed prior 
to service and that it was not aggravated by service.  
VAOPGCPREC  3-2003.

In this case, because the enlistment examination in December 
1987 found the veteran to be psychiatrically normal, the 
presumption of soundness may be deemed to apply.  The 
question of whether that presumption is overcome cannot be 
resolved prior to remand development including a VA 
examination addressing etiology of any psychiatric disorders.  

In Splane v. West, 216 F. 3d 1058 (2000), the United States 
Court of Appeals for the Federal Circuit (hereinafter Federal 
Circuit) held that 38 U.S.C. 1112(a) establishes not only a 
presumption of service incurrence for chronic diseases first 
manifest after service, but also a presumption of aggravation 
for chronic diseases that existed prior to service but first 
became manifest to a degree of disability of 10 percent or 
more within the presumption period after service.  VA 
regulations had prohibited establishing service connection 
for aggravation of a preexisting chronic disease that first 
becomes manifest to a degree of 10 percent or more following 
discharge from military service, but the Federal Circuit in 
Splane found that prohibition to be inconsistent with 38 
U.S.C. 1112(a), and VA regulations 38 CFR §§ 3.307(a), (c), 
(d), and 3.309(a) were accordingly amended, effective 
November 2, 2002, to comply with Splane and conform to 38 
U.S.C. 1112(a).  Accordingly, a psychosis that existed prior 
to service, if first manifest to a degree of disability of 10 
percent or more within the first post-service year, may be 
service connected based on aggravation, pursuant to 38 C.F.R. 
§§ 3.307, 3.309 (2003).    

Also in the January 1999 VA psychiatric examination report, 
the veteran was noted to currently receive mental health 
treatment at Oakland VA Medical Center (VAMC), including with 
prescribed antipsychotic medication.  VA outpatient treatment 
records to April 2000 from Oakland VAMC have been associated 
with the claims folder, but more recent treatment records 
have yet to be obtained, and should be obtained upon remand.  
In this regard, in a September 1999 submission the veteran 
informed that he had been receiving regular monthly treatment 
at the Oakland VA outpatient clinic since January 1999.  
Hence, outpatient clinic records from this facility should 
also be obtained.  Records of any Berkeley VA clinic 
treatments should also requested.  

Any records of treatment from the interim Reserves period 
between November 1980 and January 1988 should also be 
obtained, including any records of the reported Kaiser 
psychiatric treatment shortly prior to the second period of 
active service.  

In testimony at a Travel Board hearing in July 1997, the 
veteran also reported not seeing a psychologist in his first 
period of active service.  He testified to first seeing a 
psychiatrist in 1986, after he had gotten married in 1985.  
He added that he separated from his wife in 1987.  Any 
records of this psychiatric care prior to his second period 
of service should be requested.  

Also in his July 1997 testimony, he reported being 
hospitalized for a week during basic training in his second 
period of active service due to mental depression.  However, 
he conceded that a psychiatric diagnosis was not then 
assigned.  Rather, a personality disorder was diagnosed.  He 
added that he was recycled back through basic training 
following the hospitalization.  He also then testified that 
thereafter in his second period of service he was not 
hospitalized, but he did see a psychologist or a psychiatrist 
on two or three occasions when stationed in Germany.  He 
added that the mental health practitioner in Germany 
diagnosed a personality disorder.  He also testified that 
following separation from his second period of service he 
went to a psychologist for treatment, and he was then 
diagnosed with schizophrenia.  He added that he most recently 
received psychiatric care at the Berkeley VA Clinic.  

Prior attempts have already been made to obtain some records 
indicated by this testimony.  In June 1996 the RO requested 
records of hospitalization at Ft. Bliss Hospital in January 
1988, as well as any records of treatment at Nierenberg 
Medical Center from July 1988 to January 1989.  This 
corresponds with the veteran's period of training in his 
second period of service, and his period of stationing in 
Germany, respectively.  In July 1996 the RO sent the veteran 
a letter informing that while these service medical records 
were requested, a meaningful reply to the request had not 
been received, and that it was reasonable to expect that with 
the passage of time these records were no longer available.  
The veteran was asked to produce any of these records which 
he might have, in furtherance of his claim.  

Also at that hearing, the veteran testified to having been in 
the Reserves briefly between January 1992, when he separated 
from active service, and July 1993.  He reported having a 
single two-week period of Active Duty for Training (ACDUTRA) 
during that interval in August 1992.  A Reserves record dated 
in July 1993 informs of a unit reassignment with the Army 
Reserves.  Further records associated with the veteran's 
Reserves membership, including the period of ACDUTRA in 
August 1992, and any associated service medical records, 
should be obtained.

Based on the veteran's report of having received treatment 
from private facilities, in June 1998 the RO requested 
treatment records from Rockridge Family Chiropractic, 
Berkeley Mental Health, and Alta Bates Medical Center.  The 
RO also requested that the veteran assist in supplying these 
records.  Records were received from Alta Bates Medical 
Center, Occupational Health Center, in Oakland, California in 
June 1998, but none of these records were for treatment of 
mental disorders or disorders of the cervical spine or low 
back.  Records were received from Rockridge Family Clinic, 
Oakland, California, in August 1998.  These included records 
of treatment for disorders of the spine.  Records were not 
received from Berkeley Mental Health.  By a May 2000 
supplemental statement of the case the veteran was informed 
of the records received from these facilities.  Upon remand, 
another attempt should be made to obtain any additional 
treatment records from Berkely Mental Health.  

The Board notes that while some of the veteran's post-service 
VA treatment records, including records of treatment in 
September and October of 1996, are for assessed chronic low 
back and neck pain, the veteran has not been afforded a VA 
examination for an etiology opinion regarding any current low 
back or cervical spine disorder as related to service.  An 
orthopedic examination must be obtained for this purpose.  



Accordingly, the case is remanded for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA, and 
implementing regulations is 
completed.  The RO should 
specifically:

A.  Notify the veteran of the 
evidence necessary to substantiate 
his claims of entitlement to service 
connection for an acquired 
psychiatric disability, a cervical 
spine disorder, and a low back 
disorder.  In so doing, bases for 
service connection for a psychiatric 
disorder, including as related to the 
presumption of soundness, as 
discussed in the body of this remand, 
should be addressed.  The RO should 
emphasize to the veteran that 
ultimately he is responsible to 
provide the necessary evidence to 
substantiate his claims.  Quartuccio.  

The RO should inform the veteran of 
the legal criteria that must be met 
to sustain his claims for service 
connection.
 
The RO should inform the veteran that 
VA will make efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, or records 
from government agencies, if he 
identifies the custodians thereof.  
VA must notify him of evidence he 
identified that could not be obtained 
so that he may obtain the evidence 
himself and submit it.  Quartuccio.  

B.  The RO should inform the veteran 
that he has one year to submit 
evidence needed to substantiate his 
claims, or to identify for VA the 
custodians of such evidence so that 
VA may attempt to obtain it.  The RO 
must inform the appellant that his 
appeal will remain in abeyance for 
one year or until he indicates in 
writing that there is no additional 
evidence he wishes to have 
considered, and that he wishes to 
waive any remaining time provided by 
38 U.S.C.A. § 5103(a).  Paralyzed 
Veterans of America, et al. v. 
Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).

2.  The veteran should be instructed 
to identify any medical records, VA 
or private, which may be pertinent to 
his remanded claims, but have yet to 
be associated with the claims 
folders.  He should also provide 
contact information and necessary 
authorizations and releases to permit 
VA to obtain treatment records.  
Thereafter, the RO should attempt to 
obtain any indicated records not yet 
obtained, and should associate with 
the claims folder all records and 
responses received.  This should 
include recent records of treatment 
at the Berkley VA clinic and the 
Oakland VAMC.  The RO should also 
make another attempt to secure all 
available records of treatment from 
Berkley Mental Health.  

3. The RO should also obtain any medical 
and personnel records not yet obtained, 
from appropriate military sources, 
regarding the veteran's Reserves 
membership, including any associated 
with his period of ACDUTRA in August 
1992.  

4.  After completion of all of the 
above, the RO should afford the veteran 
a VA psychiatric examination.  Any 
necessary tests should be conducted.  
The claims folder must be available to 
the examining psychiatrist for review.  

For each psychiatric disorder diagnosed, 
the examiner should answer the 
following:  A.  Is it at least as likely 
as not that the veteran developed the 
disorder between his first and second 
periods of service?  (His first period 
of service having ended in November 
1980, and his second period of service 
being from January 1988 to January 1992.  
B.  If the answer to A. is yes, then is 
there clear and unmistakable evidence 
both that the condition existed prior to 
the second period of service and that 
the condition was not aggravated during 
that period of service?  C.  If the 
answer to A. is no, then is it at least 
as likely as not that the disorder 
developed either during the first period 
of service from November 1976 to 
November 1980, or during the second 
period of service from January 1988 to 
January 1992?  D.  If the disorder is a 
psychosis, is it at least as likely as 
not that the disorder was present to a 
disabling degree within the first year 
following his separation from either his 
first period of service ending in 
November 1980, or his second period of 
service ending in January 1992?  Answers 
to these questions must be explained in 
full.  

5.  Also after completion of 
development instructions 1 through 3, 
the RO should afford the veteran a VA 
orthopedic examination to address the 
nature and etiology of any cervical 
and low back disorders.  Any 
necessary tests should be conducted.  
The claims folder must be available 
to the examiner for review for the 
examination.  The examiner should 
diagnose all current cervical or low 
back disorders.  For each of these 
disorders diagnosed, the examiner 
should answer the following:  A.  Is 
it at least as likely as not that the 
disorder developed either during the 
first period of service from November 
1976 to November 1980, or during the 
second period of service from January 
1988 to January 1992?  B.  If the 
disorder is a form of arthritis, is 
it at least as likely as not that the 
disorder was present to a disabling 
degree within a year of the veteran's 
separation from either of these 
periods of service?  Both the 
cervical and lumbar spines must be 
addressed.  A complete rationale must 
be offered with all opinions 
provided.

6.  Thereafter, and following any 
other appropriate development, the RO 
should readjudicate the remanded 
claims.  If any determinations remain 
to any extent adverse to the veteran, 
the veteran and his representative 
must be provided a supplemental 
statement of the case which includes 
a summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decisions.  They should then 
be afforded the applicable time to 
respond.  Particular care and 
attention must be afforded to 
ensuring that the veteran has been 
provided complete notice of what VA 
will do and what the claimant must do 
to substantiate each claim presented.  
Quartuccio.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



